DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/28/2022.  These drawings are acceptable.

Claims Status
Claims 1-20 are pending for examination in this Office action. 

Claim Objections
Claims 1-14 and 18-20 are objected to for the following informalities. 
Claims 1-14 and 18-20 can be interpreted under 35 USC 112(f) and rejected under USC 112(b) since the claims do not make it clear whether it’s the processor or the executable instructions which carry out the steps of “receive”, “provide”, “transmit” etc. in claim 1 or “receive”, display, “receive feedback” and “send” in claim 18.  Appropriate correction is desired.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 11, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesveld et al. (Boesveld; US 2014/0316585) in view of Mistry et al. (Mistry; US 2014/0143678).
As per claim 1, Boesveld teaches a computing device for interfacing building automation notifications with a mobile device, the computing device comprising a memory and a processor to execute executable instructions stored in the memory (the disclosed system of Boesveld, the thermostat and remote controller for example [FIGS. 1-7], comprises a memory and a processor to at least receive commands and to process them) to: 
receive an input building automation notification of an event from a building automation system, the received input building automation notification having a plurality of attributes related to the event (receiving appliance error data and generating an appliance  notification accordingly; see e.g. FIG. 2 and para. [0110-111], where the notification would have one or more plurality of attributes related to event i.e. if the event is an error message the notification may comprise that a component has reached end of life; see e.g. para. [0196]); 
provide an output building automation notification that includes only pre-defined ones of the plurality of attributes of the input building automation notification, wherein the pre-defined ones include less than all of the plurality of attributes of the input building automation notification (the notification or status information related to an appliance is provided in an application or displayed to a maintenance personnel 30 [see e.g. para. 0188], the displayed status information would comprise a pre-defined attributes i.e. "service maintenance", "error", "locked", "blocked" or "stand-by"; see e.g. para. [0038], wherein the push notification[s] are modified based on application version, OS (iPhone, IOS, Windows etc.) OS version, display size of the mobile device and so forth; the one or more notification can be displayed on a plurality of devices i.e. Smart TV, web page, on a PC, an iPhone, an Android phone [see e.g. para. 0017] e.g. the notification or push notification would only comprise modified version of actual notification and the person needs to click, touch or interact with the notification in order to view the entire message as known in the art of push notification. In addition, a skilled person would have been apprised to tailor the predefined attributes such that only selected attributes of the notification are displayed on the relatively smaller screens of iPhones or Android phones compared to bigger screens of Smart TVs and PCs); 
transmit the output building automation notification to the mobile device for alerting a user of the event (the modified notification is sent to either a display for maintenance person [see e.g. para. 0014] and/or to an application running on iPhone or Android as discussed wherein the notification may include the appliance error; see e.g. para. [0105]). 
Boesveld does not teach to receive user input transmitted by the mobile device that includes an input from the user of the mobile device for responding to the event; and notify the building automation system of the received user input. 
Mistry, however, teaches receive user input transmitted by the mobile device that includes an input from the user of the mobile device for responding to the event; and notify the building automation system of the received user input (content related to a thermostat or appliance can be displayed on a wearable device [see e.g. para. 0143], wherein an input can be received and transmitted by the wearable device by approving or disapproving of changes made to the content; see e.g. para. [0145], this input can be received by the associated thermostat or appliance). 
Boesveld and Mistry are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to combine their teachings because a user does not have to walk to thermostat to acquire data related to home automation as suggested by Mistry in paragraph [0143] which can save time. 
As per claim 2, the computing device of claim 1 as taught by Boesveld and Mistry, wherein Boesveld further teach that one of the pre-defined ones of the plurality of attributes provided in the output building automation notification includes an event description attribute that includes a description of a device of the building automation system that is associated with the event (the notification or status information related to an appliance is provided in an application or displayed to a maintenance personnel 30 [see e.g. para. 0188], the displayed status information would comprise a pre-defined attributes i.e. "service maintenance", "error", "locked", "blocked" or "stand-by"; see e.g. para. [0038]) and/or a description of a sensor that triggered the event.
As per claim 3, the computing device of claim 1 as taught by Boesveld and Mistry, wherein Boesveld further teaches that the processor executes executable instructions stored in the memory to: provide a code or short hand description for at least one of the predefined attributes in the output building automation notification, wherein the code or short hand description is configured to fit on a display of the mobile device (the notification or status information related to an appliance is provided in an application or displayed to a maintenance personnel 30 [see e.g. para. 0188], the displayed status information would comprise a pre-defined attributes i.e. "service maintenance", "error", "locked", "blocked" or "stand-by"; see e.g. para. [0038], wherein the push notifications are abbreviated or short hand version of actual notification and the notification would be fitting on smaller display of an Android or iPhone device as discussed in analysis of merits of claim 1).
As per claim 4, the computing device of claim 3 as taught by Boesveld and Mistry, wherein Boesveld teaches that one of the plurality of attributes in the received input building automation notification includes an event description attribute that includes a description of a device of the building automation system that is associated with the event (the notification or status information related to an appliance is provided in an application or displayed to a maintenance personnel 30 [see e.g. para. 0188], the displayed status information would comprise a pre-defined attributes associated with an appliance 6, see e.g. para. [0187], i.e. "service maintenance", "error", "locked", "blocked" or "stand-by"; see e.g. para. [0038]) and/or a description of a sensor that triggered the event, 
and wherein one of the pre-defined ones of the plurality of attributes provided in the output building automation notification includes an event description attribute that includes a code or short hand description of the description contained in the event description attribute of the received input building automation notification (the notification or status information related to an appliance is provided in an application or displayed to a maintenance personnel 30 [see e.g. para. 0188], the displayed status information would comprise a pre-defined attributes i.e. "service maintenance", "error", "locked", "blocked" or "stand-by"; see e.g. para. [0038], wherein the push notifications are abbreviated or short hand version of actual notification). 
As per claim 7, the computing device of claim 1 as taught by Boesveld and Mistry, wherein the event corresponds to a fault or alarm of the building automation system (the event corresponds to a fault or alarm of the appliance, see e.g. para. [0038] and [0105-107]). 
As per claim 8, the computing device of claim 1 as taught by Boesveld and Mistry, wherein the received user input transmitted the mobile device includes an SMS text message (the disclosed notification is a push notification, see e.g. para. [0111], wherein it would have been obvious to a skilled person to send and receive the notification using an SMS text message without departing from the gist of the invention for the purpose of making the system compatible with a wide variety of devices regardless of their operating system i.e. Android, IOS, Symbian etc.). 
As per claim 9, the computing device of claim 1 as taught by Boesveld and Mistry, wherein Boesveld teaches that the pre-defined attributes of the input building automation notification include a source attribute that defines a source of the event (as discussed earlier in analysis of claim 1, predefined attributes include ["service maintenance", "error", "locked", "blocked" or "stand-by"; see e.g. para. 0038] wherein this attribute defines an issue or problem [detected by the building automation system including a thermostat] and source of the event notification i.e. heating, ventilation and air conditioning system; see e.g. para. [0186]). 
As per claim 11, the computing device of claim 1 as taught by Boesveld and Mistry, wherein the pre-defined attributes of the input building automation notification include a category attribute that defines a type of the event (Boesveld teaches that appliance error notification can include a predicted time until the error will occur together with an indication of the type of error; see e.g. para. [0068]). 
As per claim 15, it is interpreted and rejected as claim 1 for being same or similar in scope. 
As per claim 18, Boesveld teaches a mobile device for managing building automation notifications of a building automation system, the mobile device comprising: 
a user interface (an interface to display one or more notificaitons; see e.g. para. [0110-115]); 
a memory (memory to at least temporarily store the one or more notification[s] and/or applications to display the notification[s]); and 
a processor configured to execute executable instructions stored in the memory (one or more processor to execute instructions stored in memory to display the notification, for example) to: 
receive a notification of an event detected by the building automation system, the received notification includes a plurality of condensed attributes relative to attributes of a corresponding building automation notification provided by the building automation system (receiving appliance error data and generating an appliance  notification accordingly; see e.g. FIG. 2 and para. [0110-111], where the notification would have one or more plurality of attributes related to event i.e. if the event is an error message the notification may comprise that a component has reached end of life; see e.g. para. [0196]), wherein the plurality of condensed attributes include less than all of the attributes of the corresponding building automation notification provided by the building automation system and at least one of the attributes is abbreviated related to a corresponding attribute of the corresponding building automation notification provided by the building automation system (the notification or status information related to an appliance is provided in an application or displayed to a maintenance personnel 30 [see e.g. para. 0188], the displayed status information would comprise a pre-defined attributes i.e. "service maintenance", "error", "locked", "blocked" or "stand-by"; see e.g. para. [0038], wherein the push notification[s] are modified based on application version, OS (iPhone, IOS, Windows etc.) OS version, display size of the mobile device and so forth; the one or more notification can be displayed on a plurality of devices i.e. Smart TV, web page, on a PC, an iPhone, an Android phone [see e.g. para. 0017] e.g. the notification or push notification would only comprise modified version of actual notification and the person needs to click, touch or interact with the notification in order to view the entire message as known in the art of push notification. In addition, a skilled person would have been apprised to tailor the predefined attributes such that only selected attributes of the notification are displayed on the relatively smaller screens of iPhones or Android phones compared to bigger screens of Smart TVs and PCs, wherein the push notifications provide only highlight information, as known in the art of push notification, and details information can be retrieved after clicking, touching or interacting with the push notification); 
display the received notification on the user interface of the mobile device (the push notification, see e.g. para. [0113], are displayed on the user interface of a mobile device). 
Boesveld does not explicitly teach to receive feedback by selecting, via the user interface of the mobile device, one of a plurality of predetermined responses for responding to the event; and send the feedback to a remote device. 
Mistry, however, teaches receive feedback by selecting, via the user interface of the mobile device, one of a plurality of predetermined responses for responding to the event; and send the feedback to a remote device (content related to a thermostat or appliance can be displayed on a wearable device [see e.g. para. 0143], wherein an input can be received and transmitted by the wearable device by approving or disapproving of changes made to the content; see e.g. para. [0145], this input can be received by the associated thermostat or appliance). 
Boesveld and Mistry are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to combine their teachings because a user does not have to walk to thermostat to acquire data related to home automation as suggested by Mistry in paragraph [0143] which can save time. 
As per claim 20, the mobile device of claim 15 as taught by Boesveld and Mistry, wherein the one of the plurality of predetermined responses comprises a selection to generate a message to include within an event table (the notification may be accompanied with status information which provides a user with which action he or she has to take regarding the received error or fault, see e.g. para. [0116-117] and [0119], which may be wherein the selection can generate a message to a maintenance person, see e.g. para. [0120], which may be stored first in an event table of the phone itself and then transferred).

Claims 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesveld in view of Mistry and further in view of Trundle et al. (Trundle; US 2013/0234840).
As per claim 5, the computing device of claim 1 as taught by Boesveld and Mistry, wherein Boesveld does not teach the processor executes executable instructions stored in the memory to: in response to notifying the building automation system of the received user input, receive an update from the building automation system; and transmit the update to the mobile device for alerting a user of the update.
Trundle, however, teaches in response to notifying the building automation system of the received user input, receive an update from the building automation system (a user interface which allows a user to update temperature settings or threshold settings [see e.g. para. 0114-18] which provides update to the building HVAC to turn ON or OFF based on the feedback indicated as last update; see also FIG. 6); and transmit the update to the mobile device for alerting a user of the update (the disclosed interface displays current temperature of 75o [see e.g. FIGS. 7-8] which is updated based on the user changing temperature setting and/or notification threshold, wherein a new modified notification is generated and sent to the interface such that it can be displayed in a certain application as discussed earlier and disclosed by Boesveld; see also Trundle where the interface 600 displayed by an application, para. [0114], wherein a modified notification based on the change of temperature threshold (see e.g. FIG. 8) or based on display requirement of the device is generated and set to the device; see e.g. para. [0118]). 
Boesveld, Mistry and Trundle are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings because it provides improved user control which in turn improves user experience which is desired. 
As per claim 6, the computing device of claim 5 as taught by Boesveld, Mistry and Trundle, wherein Boesveld teaches that the pre-defined ones of the plurality of attributes of the updated building automation notification include less than all of the plurality of attributes of the update building automation notification (the notification or status information related to an appliance is provided in an application or displayed to a maintenance personnel 30 [see e.g. para. 0188], the displayed status information would comprise a pre-defined attributes i.e. "service maintenance", "error", "locked", "blocked" or "stand-by"; see e.g. para. [0038], wherein the push notification[s] are modified based on application version, OS (iPhone, IOS, Windows etc.) OS version, display size of the mobile device and so forth; the one or more notification can be displayed on a plurality of devices i.e. Smart TV, web page, on a PC, an iPhone, an Android phone [see e.g. para. 0017] e.g. the notification or push notification would only comprise modified version of actual notification and the person needs to click, touch or interact with the notification in order to view the entire message as known in the art of push notification. In addition, a skilled person would have been apprised to tailor the predefined attributes such that only selected attributes of the notification are displayed on the relatively smaller screens of iPhones or Android phones compared to bigger screens of Smart TVs and PCs). Boesveld does not explicitly teach the update from the building automation system comprises an updated building automation notification that includes a plurality of updated attributes, and wherein the processor executes executable instructions stored in the memory to: provide an updated output building automation notification that includes only pre-defined ones of the plurality of updated attributes of the updated building automation notification, wherein the pre-defined ones of the plurality of updated attributes of the updated building automation notification include less than all of the plurality of updated attributes of the update building automation notification; and transmit the updated output building automation notification to the mobile device. 
Trundle, however, teaches update from the building automation system comprises an updated building automation notification that includes a plurality of updated attributes (as discussed in analysis of merits of claim 5, a user interface allowing a user to update one or more settings, e.g. user changing temperature setting and/or notification threshold, which provides updates to building HVAC to turn ON or OFF which in turn may displaying updated temperature based on the changed settings; see e.g. para. [0114-118] and FIGS. 6-8), and wherein the processor executes executable instructions stored in the memory to: provide an updated output building automation notification that includes only pre-defined ones of the plurality of updated attributes of the updated building automation notification (the displayed current temperature would be ones of the plurality of updated attributes of the updated building HVAC system), wherein the pre-defined ones of the plurality of updated attributes of the updated building automation notification include less than all of the plurality of updated attributes of the update building automation notification (the displayed current temperature would be less than all of the updated attributes i.e. turning ON or OFF of HVAC system, increased fan speed, and so forth); and transmit the updated output building automation notification to the mobile device (as discussed earlier, a modified notification based on the change of temperature threshold (see e.g. FIG. 8) or based on display requirement of the device is generated and set to the device; see e.g. para. [0118]). 
Boesveld and Trundle are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings because it provides improved user control which in turn improves user experience which is desired. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesveld in view of Mistry and further in view of Grohman et al. (Grohman; US 2010/0102948). 
As per claim 10, the computing device of claim 1 as taught by Boesveld and Mistry, wherein Boesveld does not teach the pre-defined attributes of the input building automation notification include a priority attribute that defines a priority level of the event.
Grohman, however, teaches pre-defined attributes of the input building automation notification include a priority attribute that defines a priority level of the event (the method of Grohman suggest that three levels of alarms can be defined wherein these priorities can be encoded in bits of alarm message to signal a receiving device [see e.g. para. 0073]).
Boesveld, Mistry, and Grohman are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include priority level in a notification or signal because a notification with higher priority may be displayed in order to timely alert a user corresponding to the home automation system. 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesveld in view of Mistry and further in view of Davidson et al. (Davidson; US 2016/0163186).
As per claim 12, the computing device of claim 1 as taught by Boesveld and Mistry, wherein Boesveld teaches that notification can include pre-defined attributes as discussed in analysis of merits of claim 1 but fails to explicitly teach that the pre-defined attributes include a trend attribute that trend associated with the event. 
Davidson teaches a pre-defined attributes include a trend attribute that trend associated with the event (a danger or warning notification [such as SMS, Email, SMS & Email] can be generated wherein the notification displays a pre-defined attributes such as type of alert, the priority level of the notification as well as description of trigger or trend information [i.e. stove left on for 6 hours] which defines data [of gas or electric consumption] over a period of 6 hours which corresponds to the danger or warning notification; see e.g. Fig. 7A and para. [0127]). 
Boesveld, Mistry, and Davidson are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings because it would provide detailed warning or alert notification which in turn can result in prompt actions which can save valuable lives and/or property.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesveld in view of Mistry and further in view of Ni et al. (Ni; US 2016/0147713). 
As per claim 13, the computing device of claim 1 as taught by Boesveld and Mistry, wherein Boesveld teaches at least one of the pre-defined attributes of the output building automation notification as discussed in analysis of merits of claim but fails to explicitly teach that the at least one of the pre-defined attributes is abbreviated relative to the corresponding one of the plurality of attributes of the input building automation notification. 
Ni, however, teaches the pre-defined ones of plurality of attributes include less than all of the plurality of attributes of the notification (a summary of a notification is generated and the summary as well as a title and sub-headings, see e.g. para. [0054], is/are selected for inclusion into the notification, see e.g. para. [0055], wherein the summary is less than the entirety of the notification since a smaller screen size is accommodated; see e.g. para. [0035] and [0053], and to abbreviate one or more of  3the pre-defined attributes to accommodate a relatively smaller user interface of a wearable device (the entirety of the notification content or text is summarized or abbreviated in order to accommodate smaller screen size of a wearable device as discussed; see e.g. para. [0034-35] and [0053-55]). 
Boesveld, Mistry, and Ni are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings because it is desirable to display the notification based on constraints of the receiving device but still conveying as much information as possible related to the notification as suggested by Ni (see e.g. para. [0043] and [0048]). 

Claim 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesveld in view of Mistry and further in view of Henricks (Henricks; US 2006/0077607). 
As per claim 14, the computing device of claim 1 as taught by Boesveld and Mistry, wherein Boesveld does not teach that the processor executes executable instructions stored in the memory to: receive a snooze indication from the mobile device; and in response to receiving the snooze indication, stop sending further output building automation notification regarding the event for at least a snooze period of time. 
Henricks, however, teaches that a responder can receive an alarm or alert (see e.g. para. [0082]) requesting a response and the response by the responder may comprise selecting the acknowledge alarm, complete or cancel the acknowledgement and/or entering a note by the responder; see e.g. para. [0270], wherein canceling the acknowledgment would delay the additional notification. 
Boesveld, Mistry, and Henricks are in similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings because some alarm may need urgent attention in order to re-energize the system as quickly as possible as suggested by Henricks (see e.g. para. [0083] and [0086]).  
As per claim 16, the method of claim 15 as taught by Boesveld and Mistry, wherein Boesveld does not teach the received user input includes one of a plurality of predefined responses.
Henricks, however, teaches received user input includes one of a plurality of predefined responses (data signals related to faults [alert or notification] are communicated to a remote device, such as dispatcher, hand-held device, cellular phone etc., which summons specific persons to respond and intervene to manage electrical system; see e.g. para. [0082], wherein the response by the responder may comprise selecting the acknowledge alarm, complete or cancel the acknowledgement and/or entering a note by the responder; see e.g. para. [0270]). 
Boesveld, Mistry and Henricks are in similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings because some alarm may need urgent attention in order to re-energize the system as quickly as possible as suggested by Henricks (see e.g. para. [0083] and [0086]). 
As per claim 17, the method of claim 16 as taught by Boesveld, Mistry and Henricks, wherein Boesveld does not teach that the plurality of predefined responses comprises a snooze response, wherein in response to receiving the snooze response, further output building automation notification regarding the event are stopped for at least a snooze period of time.
Henricks, however, teaches that a responder can receive an alarm or alert (see e.g. para. [0082]) requesting a response and the response by the responder may comprise selecting the acknowledge alarm, complete or cancel the acknowledgement and/or entering a note by the responder; see e.g. para. [0270], wherein canceling the acknowledgment would delay the additional notification. 
Boesveld, Mistry, and Henricks are in similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings because some alarm may need urgent attention in order to re-energize the system as quickly as possible as suggested by Henricks (see e.g. para. [0083] and [0086]).  
As per claim 19, the mobile device of claim 18 as taught by Boesveld and Mistry, except the claimed subject matter wherein the one of the plurality of predetermined responses comprises a selection to snooze additional notifications relating to the event.
Henricks, however, teaches that a responder can receive an alarm or alert (see e.g. para. [0082]), complete or cancel the acknowledgement and/or entering a note by the responder; see e.g. para. [0270], wherein canceling the acknowledgment would delay or snooze the additional notification. 
Boesveld, Mistry, and Henricks are in similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings because some alarm may need urgent attention in order to re-energize the system as quickly as possible as suggested by Henricks (see e.g. para. [0083] and [0086]).  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim1-20 of prior U.S. Patent No. 11,303,467. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688